Citation Nr: 1119560	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for syringomyelia.

2.  Entitlement to service connection for numbness of the right hand, claimed as a neurological manifestation secondary to syringomyelia.  

3.  Entitlement to service connection for bilateral numbness of the lower extremities, claimed as neurological manifestations secondary to syringomyelia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The January 2008 rating decision also addressed several other conditions.  The Veteran's March 2008 Notice of Disagreement (NOD) indicated disagreement with several other determinations aside from those noted above.  An April 2009 Statement of the Case (SOC) addressed each of these issues.  However, in his June 2009 Substantive Appeal (VA Form 9) the Veteran only appealed the issues of entitlement to service connection for syringomyelia, entitlement to service connection for numbness of the right hand and entitlement to service connection for bilateral numbness of the lower extremities.  Absent a Notice of Disagreement, a Statement of the Case, and a substantive appeal, the Board does not have jurisdiction of the other issues noted in the April 2009 Statement of the Case (SOC).  Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The Board also notes that the Veteran testified at a February 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for syringomyelia, and entitlement to service connection for neurological manifestations secondary to that condition, specifically numbness of the right hand and bilateral numbness of the lower extremities.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

As a preliminary matter, the Board notes that the Veteran has been granted entitlement to service connection for degenerative joint disease of the lumbosacral spine and been assigned a 20 percent rating for that condition, effective from September 19, 2006.  However, the Veteran first claimed entitlement to service connection for syringomyelia, a separate condition, in September 2006.  In a January 2008 rating decision the RO denied entitlement to service connection for that condition, finding that there was no evidence of the condition in service and insufficient evidence showing that the condition began in or was aggravated during service.  In so finding, the RO stated that syringomyelia is a congenital defect and that there was no showing that it had been chronically increased in severity due to service.  That rating decision also denied entitlement to numbness of the right hand and bilateral lower extremities.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in March 2008.  The RO issued a Statement of the Case (SOC) in April 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.  

The Veteran's primary contention appears to be that an in-service injury, specifically a bulldozer rollover accident in 1974, has caused his syringomyelia, which has in turn resulted in neurological manifestations, including numbness of the right hand and bilateral lower extremities.  

The Veteran's service treatment records are negative for a diagnosis of syringomyelia.  In addition, those records are negative for findings of numbness of the right hand and bilateral lower extremities.  Service treatment records do indicate that the Veteran reported back pain in January 1980.  However, a January 1997 physical indicates negative findings with regard to the Veteran's back, lower extremities and upper extremities.  A March 1998 assessment indicates that the Veteran reported having pain in his lower back during service, but that he did not seek medical care for it while on active duty.  During his exit examination he reported having pain in the lower back on lifting.

The Board also notes that there is ample evidence that the Veteran has a current diagnosis of syringomyelia.  In this regard, private treatment records from June 2006 show that the Veteran was diagnosed with the condition, and that he underwent a surgical procedure to implant a shunt in August 2006.  Follow-up records indicate decreased joint position and vibratory sensation, as well as gait disturbance.  

The Veteran has also submitted November 2006 and February 2008 letters from one of his physicians.  The November 2006 letter states that the Veteran suffered from syringomyelia while in service, but does not provide a rationale for that opinion.  The February 2008 letter indicates that the Veteran's syringomyelia may be congenital or may have begun in the military, and that he could not determine which.  The physician indicated that the Veteran's in-service work as a bulldozer operator could only have contributed to the Veteran's condition.  A May 2009 letter from this same physician indicates that the Veteran's complaints of low back pain in service were likely due to syringomyelia.  He stated that he had very little doubt that the Veteran had syringomyelia during service, but that it was quiescent at that time.  

Several written statements from the Veteran's family and friends indicate that they noticed the Veteran having back pain in service and after service.  

The Veteran testified at a hearing before a Veterans Law Judge in February 2011.  During that hearing the Veteran reiterated his earlier written statements, including his contention that he sustained trauma to his back in service in a bulldozer rollover incident.  He also stated that he worked with heavy equipment throughout service and was injured at least one other time.  He reported that he did not seek medical treatment in service because he was scared he was going to get in trouble for the rollover incident.  He stated that on his exit examination he told the evaluating physician that his back was giving him trouble, but that he did not seek treatment after service because he was afraid of losing his job.  The Veteran also noted that no one in his family has syringomyelia.  He indicated that he currently has a shunt in place in his back to drain the cyst, and that he takes pain medication.  He also reported feeling numbness in his right hand and both of his legs, which he stated are due to his syringomyelia.  

The RO has indicated that the Veteran was afforded a fee-based VA examination in support of his claims in October 2007.  However, the Board notes that this examination did not address the Veteran's contentions regarding his syringomyelia.  Accordingly, this examination is not adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

Accordingly, the extent to which the Veteran's syringomyelia may have begun in, been caused by, or been aggravated by service is still unclear.  In light of the deficiencies in the October 2007 examination the Board finds that a new examination is necessary.  

In this regard, the Board notes that it is also unclear from the record whether the Veteran's syringomyelia is congenital, and if so whether it is a congenital defect or a congenital disease.  This is an important differentiation, because VA General Counsel has indicted that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  

VA regulations provide that congenital disease may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306 (2010).  A congenital defect, on the other hand, is not a disease or injury within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As such, it is not service connection in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).

Accordingly, the VA examination provided must determine whether or not the Veteran's syringomyelia is congenital in nature.  If so, the examiner must state whether it constitutes a congenital defect, and, if so, whether there is any superimposed disease or injury due to service, or, whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period service beyond the natural progression.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

If the examiner finds that the Veteran's syringomyelia is not congenital in nature it must be determined whether or not that condition began in service or is otherwise proximately due to or the result of service or any event or injury in service.  With regard to the Veteran's claimed neurological manifestations, specifically his right hand and bilateral lower extremity numbness, the examiner must determine whether or not these conditions are due to the Veteran's syringomyelia.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination with a neurologist in support of his claims of entitlement to service connection for syringomyelia and entitlement to service connection for numbness of the right hand and bilateral lower extremities.   Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  

Following a thorough evaluation the examiner should state the precise nature of the Veteran's syringomyelia.  This must include an opinion as to whether that condition is congenital in nature, and whether it constitutes a pre-service congenital defect or a disease, as defined by VAOPGCPREC 82-90. 

If the examiner determines that the Veteran's syringomyelia is considered a congenital defect in nature then he/she should stated whether there was any superimposed disease or injury in service in connection with the congenital defect.  If so, the examiner should stated whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the identified disease or injury is related to the Veteran's period active service.

If the examiner finds that the Veteran's syringomyelia is considered a congenital disease in nature then he/she should stated whether it is at least as likely as not (i.e., a 50 percent probability or greater) that it was aggravated by the Veteran's period of active service.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

 If the examiner determines that the Veteran's syringomyelia is not congenital in nature then he/she should state whether any such condition is at least as likely as not (i.e., a 50 percent probability or greater) proximately due to or the result of service or any event or injury in service.  

Finally, the examiner must determine the nature of the Veteran's claimed right hand and bilateral lower extremity numbness, and state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such conditions are manifestations of his syringomyelia or have been caused or aggravated by that condition.   

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

